DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/14/21, with respect to claims 1, 3-16, 18-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Invention I and Invention II, as set forth in the Office action mailed on 9/8/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/8/21 is withdrawn.  Claims 14-16, 18-20 , directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Li ( US 2021/0151525 A1 of record) discloses a system comprising an ultrasonic transducer structure sequentially disposed on the glass substrate, and a function processing module electrically coupled with the ultrasonic transducer structure; wherein the function processing module comprises a first unit; a second unit; a third unit (Li, Figure 1; Paragraphs 0062-0068). Li fails to disclose a dimming capability of the system. The prior art of Lee (US 2018/0321842 A1 of record) discloses an ultrasonic dimming system which uses an ultrasonic transducer structure for touch recognition and uses touch recognition to accomplish a dimming operation (Lee, Paragraphs 0249-0253; Paragraph 0089). However, Lee also fails to disclose that the dimming glass structure comprises: a first electrode, a second electrode opposite to the first electrode, and liquid crystal between the first and second electrodes; the ultrasonic transducer structure comprises a third electrode, a fourth electrode disposed opposite to the third electrode, and a piezoelectric film layer between the third electrode and fourth electrode; and the second electrode is reused as the third electrode. The prior art of Grip (US 2021/0165985 A1 of record) discloses an ultrasonic transducer structure comprising a third electrode, a fourth electrode disposed opposite to the third electrode, and a piezoelectric film layer between the third electrode and fourth electrode (Grip, Figure 3). However, Grip fails to disclose a dimming glass structure comprising first and second electrodes, where the second electrode is reused as the third electrode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871